Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 6-7 and 11-20 have been withdrawn due to non-elected claims. Claims 1-5 and 8-10 have been examined.

Priority
This application, Serial No. 16/817,010 (PGPub: US20200292539A1) was filed on 03/12/2020. This application claims benefit of U.S. Provisional Patent Application 62/818,403 filed on 03/14/2019.

Information Disclosure Statements
The Information Disclosure Statements filed on 08/19/2020 and 08/05/2021 have been considered by the Examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-10, drawn to a method of determining an endpoint in an assay, classified in G01N 21/274.
Group II: Claims 11-20, drawn to a system, classified in G01N 33/558.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as detecting the presence and/or concentration of an analyte in a test sample other than determining an endpoint in an assay.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); or
the prior art applicable to one invention would not be likely be applicable to another invention.
In the instant case, the search and examination for Group I may not overlap with the search for Group II. The search and examination for Group II does not require the various steps in the method of group I for example “measuring a sample signal from a test sample at a plurality of time points in an assay formed on a test strip”. In addition, the prior arts applicable to Group I related to a method for determining an endpoint in an assay would not likely be applicable to Group II related to a system comprising a test strip.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
If Group I is selected, a single species must be elected from the group below:
Species Group A: Drawn to different ways to determine the pre- selected threshold. 
Claim 6: determining the pre- selected threshold according to a non-linear correlation between the rate value of the sample signal and the concentration of the target analyte in the test sample 
Claim 7: determining the pre- selected threshold according to a confidence level that the concentration of the target analyte in the test sample is zero. 
Claim 8: determining the pre- selected threshold according to a non-linear model correlating the concentration of the target analyte with the rate value of the sample signal.
A single species must be elected from one way of determining the pre- selected threshold from claim 6, 7 or claim 8. 

If Group II is selected, a single species must be elected from the group below:
Species Group B: Drawn to different ways of each of the multiple channels comprising at least one control dot providing a control signal to determine the concentration of the target analyte in the sample. 
Claim 17: each of the multiple channels comprising at least one control dot providing a control signal to separately determine the concentration of the target analyte in the sample. 
Claim 18: each of the multiple channels comprising at least one control dot providing a control signal to jointly determine the concentration of the target analyte in the sample. 
A single species must be elected from one way of determining the concentration of the target analyte in the sample from claim 7 or claim 8.  
The species are independent or distinct because for example search results returned for “determining the pre- selected threshold according to a non-linear correlation between the rate value of the sample signal and the concentration of the target analyte in the test sample” may not be applicable for “determining the pre- selected threshold according to a confidence level that the concentration of the target analyte in the test sample is zero”. Species Group A encompasses different ways to determine the pre- selected threshold; Species Group B encompasses different ways of each of the multiple channels comprising at least one control dot providing a control signal to determine the concentration of the target analyte in the sample. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for Group I and claim 11 is generic for Group II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the instant case, various species in each Species Group require different field of search due to their different classification and divergent subject matter, for example in Species Group A, search results returned for “a non-linear correlation” would not necessarily be applicable for “a confidence level”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with Mr. Brett Schweers on 4/20/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 8-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7 and 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claim Interpretation
Claim 1 recites the term “a rate value of the sample signal over a duration of the assay based on the sample signal at the plurality of time points”. This limitation is interpreted according to the Specification Par. 26: the slope (sometimes referred to as the rate) of the signal vs. time can be calculated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method of determining an endpoint in an assay”. It is unclear how an endpoint is determined since the limitations of claim 1 do not specifically disclose how an endpoint is determined. Clarification is required. Claims 2-5 and 8-10 which are dependent on claim 1 are similarly rejected.
Claim 8 recites “a zero of the fiduciary curve”. It is unclear what this limitation is referring to. For the purpose of compact prosecution the examiner is interpreting the claim language “a zero of the fiduciary curve” as a fiduciary curve that may be used to establish a minimum concentration that is RB equal to zero based on Specification Par. 64. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US20060003320A1, Pub date: 01/05/2006, hereinafter “Miller”).
Regarding claim 1,  Miller teaches throughout the publication Methods, apparatus, and system, implementing and using techniques for detecting a presence of one or more target analytes in particular regions of interest of one or more samples (Abstract).
In detail, Miller teaches a method of determining an endpoint in an assay (Par. 20: in certain embodiments, the laser scanning system used to perform measurements in accordance with the invention is designed for highly miniaturized end-point and kinetic binding assays), the method comprising:
measuring a sample signal from a test sample at a plurality of time points in an assay formed on a test strip, wherein the sample signal correlates with a concentration of a target analyte in the test sample (Par. 42: FIG. 4 shows the fluorescence intensity as a function of time for a fluorescent dye in a solution, the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample; Par. 45: a number of implementations of the invention have been described. Such as microfluidic channels as well as flow-based assays including lateral flow, capillary flow, and MEMS systems), 
determining a rate value of the sample signal over a duration of the assay based on the sample signal at the plurality of time points (Par. 42: the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample); and 
providing a result of the assay according to the rate value and a pre-selected threshold (Par. 33-37 and Fig, 2: based on the collected fluorescent signal the absence, presence and/or quantity of the target analytes in the target sample is determined (step 212); Par. 18: collect fluorescent light only from regions of interest of the sample having an anisotropy value that exceeds a particular threshold value).

Regarding claim 2, Miller teaches the method further comprising selecting, for the plurality of time points, a first time point and a last time point and the duration of the assay falls between the first time point and the last time point (Par. 11 and Fig. 4: analyzing can include measuring changes with respect to time of the collected fluorescent light to provide kinetic information; Fig. 4 shows there are first time point at 1 second and last time point at 10 second).

Regarding claim 3, Miller teaches the method further comprising adjusting the pre-selected threshold based on a concentration of binding sites in the test strip (Par. 7: at least one anisotropy measurement of the one or more samples is performed to identify one or more regions of interest where one or more target analytes are bound to the objects; Par. 18: collect fluorescent light only from regions of interest of the sample having an anisotropy value that exceeds a particular threshold value; Par. 45: methods can be used in microfluidic device such as lateral flow assays).


Regarding claim 9, Miller teaches the method further comprising determining a first time point in the plurality of time points when an expected rate value of the sample signal is different from zero (Par. 11 and Fig. 4: analyzing can include measuring changes with respect to time of the collected fluorescent light to provide kinetic information. Par. 42: the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample; Fig. 4 shows there are first time point at 1 second wherein the slope of the curve is not zero).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20060003320A1) as applied to claim 1 above.
Regarding claim 4, Miller teaches the method further comprising: 
running the assay on a sample free of the target analyte (Par. 41: FIG. 3 shows a graph of the measured fluorescence anisotropy as a function of time, for a fluorescent dye in a solution and fluorescent dye that is bound to microbeads); 
measuring a signal from the test sample free of the target analyte at a second plurality of time points (Par. 41: FIG. 3 shows a graph of the measured fluorescence anisotropy as a function of time, for a fluorescent dye in a solution and fluorescent dye that is bound to microbeads); 
obtaining a cutoff rate value based on the signal at the second plurality of time points (Par. 41: as can be seen in FIG. 3, the anisotropy is clearly higher for analyte that is bound to microbeads than a fluorescent dye in the solution. Thus, the anisotropy value can be used to distinguish a microbead or other object in a solution from free fluorophores in the solution); and 
determining the pre-selected threshold to be greater than the rate value of the sample signal for the sample free of the target analyte by at least 10% (Fig. 42: the anisotropy measurements are used as a gating or classification parameter for identifying the regions of interest on the sample where fluorescence intensity measurements should be made. In one embodiment, the anisotropy and intensity measurements can be performed by scanning whole sample using the above described system, and calculating an anisotropy value for every pixel in the scanned image of the sample, followed by a thresholding operation, such that intensity values are subsequently measured only for the sample regions of interest, that is, regions of the sample that have high anisotropy values). 
Although Miller does not specifically teach that 10% greater value of pre-selected threshold, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 4 are for any particular purpose or solve any stated problem, and the prior art teaches that the pre-selected threshold may be varied because different analyte detection agents might generate different signal levels.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of deciding pre-selected threshold.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20060003320A1) as applied to claim 1 above, and further in view of Howell et al. ("Glucose Test Strips and Electroanalytical Chemistry in the Undergraduate Laboratory", 1 January 2008, listed in IDS dated 8/19/2020, hereinafter “Howell”) and Motulsky et al. ("Fitting Models to Biological Data Using Linear and Nonlinear Regression", 30 April 2004, Oxford University Press USA – OSO, New York, XP055816039, ISBN: 978-0-19-517180-8, hereinafter “Motulsky).
Regarding claim 5,  Miller teaches the method of claim 1 as outlined in detail above. Miller also teaches that in one embodiment, a process (200) for detecting analytes in a target sample begins with providing a first sample that includes several optically encoded microbeads, which each has a specific affinity to a particular analyte (step 202) (Par. 33, Fig. 2).
Miller fails to specifically teach that the method further comprising: 
running the assay on multiple calibration samples having selected target analyte concentrations; 
determining multiple rate values for each of the multiple calibration samples; 
fitting the multiple rate values to a model based on the selected target analyte concentrations; finding a fiduciary curve based on the model; and 
selecting a zero of the fiduciary curve as the pre-selected threshold.
Howell teaches throughout the publication that home glucose test devices is dominated by electrochemical based instruments. The study of these common, "simple", and inexpensive meters can provide an interesting opportunity to teach undergraduate students the basics of analytical chemistry, biosensor development, and electrochemical techniques and show how fundamental studies relate to practical devices (Abstract)
In detail, Howell teaches a Concentration Range Study (Page 13-15). Howell teaches in order to determine the useful range of concentrations that can be measured with the test strip chemistry, chronoamperometric experiments were performed using glucose concentrations that ranged from 10 to 800 mg/dl (Page 13, Figure: Current Profile as a Function of Time and Glucose Concentration). Howell further teaches In order to establish the best current sampling window for the analysis, the data was signal averaged, and the slope, intercept, and correlation coefficient of each average set of concentration – response data was calculated (Page 14, 1st paragraph, Figure: Calibration Sensitivity and Linearity as a Function of CA Sampling Time).
Motulsky teaches throughout the publication fitting models to biological data using linear and nonlinear regression (Title). 
In detail, Motulsky teaches interpreting the results of linear regression (Page 51-53). Motulsky teaches that linear regression finds the best-fit values of the slope and intercept, and report these values along with a standard errors and confidence intervals. Motulsky also teaches generating a fiduciary curves using 95% confidence bands and 95% prediction bands of a regression line (Page 51-53). Motulsky specifically teaches that moving along the horizontal line at Y=0, and notice where it intersects two confidence bands. It crosses the upper band just beyond X=0 and crosses the lower band near X=6 (Page 53, 1st paragraph and 1st Figure), therefore reading on the limitation “selecting a zero of the fiduciary curve as the pre-selected threshold”. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller, to run the assay on multiple calibration samples having selected target analyte concentrations and determine multiple rate values for each of the multiple calibration samples, as taught by Howell, doing so would establish the best current sampling window for the analysis as taught by Howell (Howell, Page 14, 1st paragraph).
It would have further been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller in view of Howell, to fit the multiple rate values to a regression model based on the selected target analyte concentrations, to generate a fiduciary curve based on the model, and to select a zero of the fiduciary curve as the pre-selected threshold, as taught by Motulsky, to arrive at the claimed invention, because Miller teaches there is often a need to analyze a large number of samples in a time and cost-efficient manner (Miller, Par. 6) and Motulsky teaches regression analysis is an essential tool to analyze biological data (Motulsky, Page 12, 1st paragraph). Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 5 of “selecting a zero of the fiduciary curve as the pre-selected threshold” are for any particular purpose or solve any stated problem, and the prior art teaches that “using a regression model to generate the fiduciary curve for selecting the pre-selected threshold” may be varied because different analyte detection reagents might generate different fiduciary curves.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of selecting the pre-selected threshold.  
One of skill in the art would have a reasonable expectation of success in combining Miller with Howell because both are directed to a method of measuring a sample signal from a test sample at a plurality of time points in an assay formed on a test strip. One of skill in the art would also have a reasonable expectation of success in combining Miller in view of Howell with Motulsky because both are directed to a method involving analyzing multiple data sets.

Regarding claim 8, Miller in view of Howell and Motulsky teaches the method further comprising determining the pre- selected threshold according to a non-linear model correlating the concentration of the target analyte with the rate value of the sample signal (Motulsky, Page 71: teaches a nonlinear (Michaelis-Menten) model; Motulsky also teaches that the best way to analyze enzyme kinetic data is to fit the data directly to the Michaelis-Menten equation using nonlinear regression (Page 250, 4th paragraph). It would have been obvious to use a nonlinear regression because Motulsky teaches nonlinear regression is used to fit data to a model that defines Y as a function of X (Motulsky, Page 14, 1st paragraph). Once the nonlinear regression is completed, a threshold can be determined as outlined in detail as applied to claim 5, which will not be repeated here. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20060003320A1) as applied to claim 1 above, and further in view of Ewart et al. (US20130184188A1, Pub date: 7/18/2013, listed in IDS dated 8/19/2020).
Regarding claim 10, Miller teaches the method of claim 1 as outlined in detail above. 
Miller fails to specifically teach that the method further comprising transmitting the result of the assay to a remote server.
Ewart el al. teaches throughout the publication devices and methods for performing optical and electrochemical assays and, more particularly, to testing devices having an optically readable microspot array and/or an electrochemical detector and to methods of performing microspot arrays and electrochemical assays using such devices. The present invention is particularly useful for performing immunoassays and/or electrochemical assays at the point-of-care (Abstract).
In detail, Ewart et al. teaches that FIG. 2 shows an illustrative environment 200 for managing the processes in accordance with some embodiments of the invention. To this extent, the environment 200 includes a server or other computing system 210 that can perform the processes described herein (Par. 139-143, Fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller, to transmit the result of the assay to a remote server, as taught by Ewart, for the purpose of perform the various processes as describes by Ewart et al. such as a computing system (Ewart, Par. 139) or enabling an individual to interact with the computing device (Ewart, Par. 141). One of skill in the art would have a reasonable expectation of success in combining Miller with Ewart because both are directed to a method of analyzing an analyte wherein a lateral flow assay can be used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641